Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 , 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McColl (US-1535233) in view of Young2010 (US-20100260915-A1) and Young2014 (US-20140370181-A1).
Regarding claims 1 and 15, McColl teaches a compressed coffee pellet made by crushing roasted coffee beans, or a desired number of roasted coffee beans, in a confined space [pg. 1, lines 33 – 35].  Sufficient pressure is applied to completely crush the beans and shape the unit into a tablet or other form [pg. 1, lines 55 – 58].  The crushed pieces of bean would necessarily have cracks along cell membranes.  The crushed bean tablets may take any size and shape desired [pg. 1, lines 90 – 92].  
McColl teaches creating a tablet (which would include a top, bottom, and side) or other desired shape but does not teach an upper or lower surface with protruded portions and recessed portions, which is otherwise known as “embossed”.  Young2010 teaches that coffee tablets are known to be embossed [0065].  Young2014 teaches that increasing the surface area of coffee increases extraction [0257].  It would be obvious to a person having ordinary skill in the art to emboss the surface to provide protrusions/indentations as claimed with the reasonable expectation that this would increase the surface area and, in turn, improve the extraction from the coffee tablet. 
McColl does not disclose a ratio of V1/V0 = 0.15 to 0.5 wherein V0 is a volume of the roasted coffee beans and V1 is a volume of the compressed coffee bean block. 
 Young2014 teaches the crushing of coffee beans using variable pressure to determine the thickness of the flakes [0855].  Young2014 also teaches the more severely the beans are compressed, the lower the aroma but the higher the extractability of brew solids [0911].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the McColl, Young2010, and Young2014 combination to include a ratio of V1/V0 = 0.15 to 0.5 where V0 is the volume of the roasted coffee bean and V1 is the volume of the compressed coffee bean block, as to alter the compression ratio of the coffee beans to achieve the optimal balance of aroma and extractible solids, since it has been held that where the general conditions of a claim are In re Aller, 105 USPQ 233.  (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
McColl does not teach a coffee drink configured to reduce burnt taste and increase flavor in the coffee drink.
The compressed coffee bean block of McColl, Young2010, Young2014, has the same features as the compressed coffee bean block of claim 1.  The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, on prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).  Therefore, the compressed coffee bean block of McColl, Young2010, and Young2014, has the same configuration to reduce burnt taste and increase flavor in a coffee drink as the drink in claim 1.
Regarding claim 16, Young2010 teaches adding flavorant additives to a coffee tablet so as to customize the desired flavor and intensity of the brewed coffee [0119].
It would have been obvious to one having ordinary skill in the art to include additives in the tablet of McColl, Young2010, and Young2014 so as to provide a desired flavor and intensity to a brewed coffee.
Claims 1, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Makoto (JP1998033118) in view of Young2010 (US-20100260915-A1) and Young2014 (US-20140370181-A1).
Regarding claims 1 and 15, Makoto teaches a compressed coffee bean block through a compressive forming process [0012].  The compressive coffee bean block has an upper surface, a lower surface, and a side surface connecting the upper and lower surfaces [Fig 1].  There are a plurality of cracks formed along the cell membranes of the coffee beans by crushing the beans via pressure tableting, breaking down the cell walls [0012]. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Makoto teaches creating a tablet (which would include a top, bottom, and side) or other desired shape but does not teach an upper or lower surface with protruded portions and recessed portions, which is otherwise known as “embossed”.  Young2010 teaches that coffee tablets are known to be embossed [0065].  Young2014 teaches that increasing the surface area of coffee increases extraction [0257].  It would be obvious to a person having ordinary skill in the art to emboss the surface to provide protrusions/indentations as claimed with the reasonable expectation that this would increase the surface area and, in turn, improve the extraction from the coffee tablet. 
Makoto does not disclose a ratio of V1/V0 = 0.15 to 0.5 wherein V0 is a volume of the roasted coffee beans and V1 is a volume of the compressed coffee bean block. 

It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the Makoto, Young2010, and Young2014 combination to include a ratio of V1/V0 = 0.15 to 0.5 where V0 is the volume of the roasted coffee bean and V1 is the volume of the compressed coffee bean block, as to alter the compression ratio of the coffee beans to achieve the optimal balance of aroma and extractible solids, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
Makoto does not teach a coffee drink configured to reduce burnt taste and increase flavor in the coffee drink.
The compressed coffee bean block of Makoto, Young2010, and Young2014, has the same features as the compressed coffee bean block of claim 1.  The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, on prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).  Therefore, the compressed coffee bean block of 
	Regarding claim 16, Young2010 teaches adding flavorant additives to a coffee tablet so as to customize the desired flavor and intensity of the brewed coffee [0119].
It would have been obvious to one having ordinary skill in the art to include additives in the tablet of Makoto, Young2010, and Young2014 so as to provide a desired flavor and intensity to a brewed coffee. 

Response to Arguments
Applicant’s arguments, filed December 23, 2021, have been fully considered.
The claims have been amended.
Applicant’s arguments with respect to claims 1, 15, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s experiment submission has been considered but is not persuasive.  The results shown are not commensurate in scope with the present claims.
The experimental results show an 80.27% increase in the surface area of the compressed coffee block, leading to an increase in the total dissolved solids [pgs 3 and 4].  However, the claims do not point to a particular surface area or dissolved solids increase.  Rather, they only state a change in volume of the compressed coffee brick.
In addition, Young2014 teaches an increase in surface area results in an impact on extracting and therefore flavor [0257].  As the increase in dissolved solids caused by the embossed surface of the compressed coffee block impacts flavor, the results of the experiment are not unexpected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791       

/Nikki H. Dees/Primary Examiner, Art Unit 1791